Citation Nr: 1828509	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  12-26 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right ear hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder strain.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hemorrhoids.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right foot Achilles tendon, previously claimed as retrocalcaneal bursitis of the right foot.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to August 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas. 

In March 2018 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been obtained and associated with the record.

The request to reopen previously denied claim of entitlement to service connection for a right foot Achilles tendon is granted herein, and the merits of the claim are addressed in the REMAND section of this decision and is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if additional action is required on his part.


FINDINGS OF FACT

1.  In March 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his desire to withdraw the appeal pertaining to his claim of whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ear hearing loss, right ear hearing loss, and a left shoulder strain.

2.  In a December 2004 rating decision, the RO denied the Veteran's claim for service connection for hemorrhoids.  The Veteran did not appeal or submit new and material evidence within one year.

3.  Evidence received since the December 2004 rating decision is material and raises a reasonable possibility of substantiating the claim of service connection for hemorrhoids.

4.  Hemorrhoids had onset during active service.

5.  A December 2004 rating decision denied the Veteran's claim of entitlement to service connection for a right foot Achilles tendon. The Veteran did not appeal or submit new and material evidence within one year.

6.  Evidence associated with the record since the December 2004 denial of the claim for service connection for a right foot Achilles tendon includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal to reopen a claim for entitlement to service connection for left ear hearing loss, right ear hearing loss, and a left shoulder strain have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The December 2004 rating decision denying the claim of entitlement to service connection for hemorrhoids is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

3.  Since the December 2004 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for hemorrhoids.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104 (a), 3.156, 3.160(d), 20.302 (2017).

4.  The criteria for service connection for hemorrhoids are met. 38 U.S.C. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

5.  The December 2004 rating decision denying the claim of entitlement to service connection for a right foot Achilles tendon is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

6.  The additional evidence presented since the December 2004 rating decision is new and material, and the claim for service connection for a right foot Achilles tendon is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claims

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017). 

As reflected in the March 2018 hearing transcript, the Veteran withdrew his appeal with respect to the claim of whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ear hearing loss, right ear hearing loss, and a left shoulder strain; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues and they are, therefore, dismissed.

II. Claims to Reopen

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As stated above, the Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in March 2018.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. 
§ 5108 (2012).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156 (c)(1). 

To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In a December 2004 rating decision, the RO denied service connection for a hemorrhoids and right foot Achilles tendon because there was no current disability of either disability.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C. § 7105 (c); 38 C.F.R. § 20.1103.

Regarding the Veteran's claim to reopen service connection for a right foot Achilles tendon, evidence of record at the time of the December 2004 rating decision included an April 2004 VA examination report that found no diagnosis of a right foot condition.  STRs noted treatment for Achilles tendinitis and retrocalcaneal bursitis in 2002 and 2003. 

Evidence submitted after the December 2004 rating decision includes: 1) VA medical records; 2) lay statements; 3) Board hearing testimony; and 4) a July 2012 VA examination.  According to the July 2012 VA examiner, the Veteran had flat feet which were congenital and not acquired.  The Veteran also testified at the Board hearing that he had a diagnosis of flat feet.   

The Board finds that new and material evidence has been presented.  The evidence, including VA medical records, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a current disability.  See 38 C.F.R. § 3.303 (a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156 (a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim of entitlement to service connection for right foot Achilles tendon is reopened.  This claim is remanded herein for an examination.

Regarding the Veteran's claim to reopen service connection for hemorrhoids, the evidence of record at the time of the December 2004 decision included an April 2004 VA examination report that found no diagnosis of a hemorrhoids.  The service treatment records (STRs) noted that the Veteran was treated sporadically for hemorrhoids.  The Veteran underwent a screen for hemorrhoids in 2003 but none were found.  The VA treatment records did not indicate a current diagnosis for hemorrhoids.

Evidence submitted after the December 2004 rating decision includes 1) VA medical records; 2) Board hearing testimony; 3) lay statements; and 4) a July 2012 VA examination report.  At the Board hearing, the Veteran stated that he continued to experience hemorrhoids, but that they were recurrent and not always present.  The July 2012 VA examiner stated that a current examination did not confirm the existence of hemorrhoids and therefore, a diagnosis could not be confirmed. 

The Board finds that new and material evidence has been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of current disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it does not raise a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim for entitlement to service connection for hemorrhoids is reopened.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Here, the Board finds that there is a current disability of hemorrhoids.  See Holton, 557 F.3d at 1366. The Veteran testified at the 2018 Board hearing that his hemorrhoids are recurrent - they are not always present.  At the April 2004 VA examination, the Veteran reported occasional hemorrhoids.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Thus, his testimony has been consistent since he made his claim after service discharge.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  As the Veteran is competent to report the presence of hemorrhoids and the Board finds the testimony credible, there is a current disability.  

Next, the Veteran's STRs indicate the presence of treatment for hemorrhoids in 1997 and 2002.  Thus, there were in-service hemorrhoids.  See Holton, 557 F.3d at 1366.  Finally, the Board finds that there is evidence that the Veteran's recurrent hemorrhoids, established during service, have existed since that time.  See Holton, 557 F.3d at 1366.  This is based on the Veteran's consistent testimony in 2004, 2012, and 2018 that his hemorrhoids have been continually recurring since onset during service.  The Board thus finds this testimony competent and credible.  See Layno, 6 Vet. App. at 469-70; Caluza v. Brown, 7 Vet. App. at 511.  Service connection is warranted.



ORDER

The appeal is dismissed with respect to the claims of whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ear hearing loss, right ear hearing loss, and a left shoulder strain.

As new and material evidence has not been received, the claim for entitlement to service connection for hemorrhoids is reopened.

Service connection for hemorrhoids is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for a right foot Achilles tendon; the claim is granted to this extent only.


REMAND

As stated above, in July 2012, the Veteran underwent a VA examination where the VA examiner determined the Veteran had a diagnosis of flat feet which was a congenital condition.  The examiner also diagnosed Achilles tendonitis.  

The Board notes that service connection is available for congenital diseases, but not defects, that are aggravated by service.  Further, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service, and the presumption of soundness may still apply to congenital diseases that are not noted at entry.  If not noted at enlistment, VA must show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated thereby in order to rebut the presumption of soundness.  See 38 C.F.R. § 3.303; Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (holding that presumption of soundness does not apply to congenital defects, but it still applies to congenital diseases that are not noted at entry); see also Monroe v. Brown, 4 Vet. App. 513, 515 (1993) (clear and unmistakable evidence is needed to rebut presumption of soundness).

The Board finds that a VA examination is needed to determine the nature and etiology of the Veteran's claimed right foot disorder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right foot disorder.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted. 

First, the examiner must provide diagnoses for all disorders of the feet.

Second, for all disorders that are not congenital, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in, or is otherwise related to, active military service.  

Third, the examiner must opine whether the Veteran's flat feet is a congenital disease or defect.  For VA purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.

If the flat feet are a congenital defect, the examiner must indicate whether it was subject to a superimposed disease or injury during the Veteran's service. 

If the flat feet are a congenital disease, the examiner must indicate whether it clearly and unmistakably (undebatably) preexisted service.  If so, the examiner must state whether the eye disorder was clearly and unmistakably not aggravated during service. 

If it is the VA examiner's opinion that there is no clear and unmistakable evidence that either the condition pre-existed service or was not aggravated by service, the Veteran is presumed sound at service entrance with respect to the identified congenital flat feet.  In this case, the VA physician is then requested to answer to the following question: Is it as least as likely as not (a 50 percent or greater probability) that flat feet had onset during service or are otherwise related to service? 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


